NO. 12-21-00203-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

BEVERLY MOSS AND PATRICE                          §      APPEAL FROM THE 369TH
JOHNSON,
APPELLANTS
                                                  §      JUDICIAL DISTRICT COURT
V.

BILLIE JOE GIBSON,                                §      ANDERSON COUNTY, TEXAS
APPELLEE

                                  MEMORANDUM OPINION
                                      PER CURIAM
       This appeal is being dismissed for want of prosecution. See TEX. R. APP. P. 42.3(b).
       Appellants, Beverly Moss and Patrice Johnson, perfected this appeal on November 5,
2021. The clerk’s record was filed on December 15. Because Appellants failed to make payment
arrangements with the court reporter, no reporter’s record was filed and the case was ordered
submitted on the clerk’s record alone. Appellants’ brief was due on or before January 14, 2022.
We granted three extensions, with the third extension making Appellants’ brief due on or before
April 27. In that third order granting an extension, we stated that no further extensions would be
entertained. Nevertheless, Appellants’ counsel filed a fourth extension on April 27, which we
overruled but we ordered the brief due by May 16. On May 13, counsel filed a motion to
withdraw as attorney, which we granted. Appellants’ pro se brief was due by June 1.
       On June 7, this Court notified Appellants that the brief was past due. We further notified
Appellants that the appeal may be dismissed for want of prosecution unless a motion for
extension of time, containing a reasonable explanation for the failure to file a brief and showing
that Appellee has not suffered material injury thereby, is filed no later than June 17.




                                                  1
         The June 17 deadline has passed and Appellants have not filed a brief, a motion for leave
to file a late brief, or a motion for extension of time. 1 Accordingly, we dismiss the appeal for
want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b).
Opinion delivered June 30, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




         1
            Pro se litigants are held to the same standards as licensed attorneys and must comply with all
applicable rules of procedure; otherwise, pro se litigants would benefit from an unfair advantage over parties
represented by counsel. Muhammed v. Plains Pipeline, L.P., No. 12-16-00189-CV, 2017 WL 2665180, at *2 n.3
(Tex. App.—Tyler June 21, 2017, no pet.) (mem. op.).


                                                          2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                            JUNE 30, 2022


                                        NO. 12-21-00203-CV


                       BEVERLY MOSS AND PATRICE JOHNSON,
                                    Appellants
                                       V.
                               BILLIE JOE GIBSON,
                                     Appellee


                               Appeal from the 369th District Court
                      of Anderson County, Texas (Tr.Ct.No. XXX-XX-XXXX)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this Court that this appeal should be dismissed for want of
prosecution.
                      It is therefore ORDERED, ADJUDGED and DECREED by this Court that
the appeal be, and the same is, hereby dismissed for want of prosecution; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                                     3